DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive. The art rejections still apply as presented previously. No amendment has been filed.
In response to applicant's argument that Aksay fails to disclose a second chamber adapted to receive the first type of solid particles with one or more second gases, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There is no positive recitation of second gases. Instead, the structure of the first chamber is adapted to produce solid particles and the second chamber is adapted to receive the solid particles mixed with second gases. The structure of Aksay need only be capable of this usage.
Aksay discloses that the separator is capable of separating dry product from drying air and outputting the dry product to second chamber 22 at an air temperature (column 11, lines 38-43). First, the use of the air temperature indicates that air is present in the second chamber. And second, some air would inherently remain in the dry product since complete separation in the separator is not possible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aksay (US 5,061,682).
Regarding claims 1 and 10, Aksay discloses an apparatus comprising: a first chamber 14 connected to a first gas line (column 11, lines 30-32) and adapted to flow a first gas (drying air) inside the first chamber 14 capable of generating a chamber-product (drying air and dry product) at first chamber temperature (column 11, lines 64-68); a gas-solid separator 18 connected to the first chamber 14 (see Figure 1), wherein the gas-solid separator 18 can receive the chamber-product from the first chamber 14 and separate the chamber-product into solid particles (dry product) and a side product (exhausted drying air) 19 (column 11, lines 38-39); a second chamber (furnace) 22 capable of receiving the dry product mixed with air in the furnace, wherein a final reaction product is obtained from a reaction of the dry product with the furnace atmosphere at a temperature higher than that of the first chamber (column 11, lines 39-43).
Regarding claim 2, Aksay discloses an atomizer (mist generator) connected to the first chamber (column 11, lines 19-24).
Regarding claims 3 and 4, the manner in which the apparatus is operated is intended use. Gases can flow in any direction provided to the structure.
Regarding claim 5, Aksay discloses that the separator 18 is a cyclone separator (column 11, lines 35-37).
Regarding claims 6 and 7, Aksay discloses air in both chambers (column 11, lines 30-32 and column 11, lines 39-43).
Regarding claim 11, Aksay discloses an oxidation-reduction reaction in the furnace (column 11, lines 5-8).
Regarding claims 12, 13, and 15, Aksay discloses a cooling means to cool the final product (column 9, lines 1-4).
Regarding claims 16 and 18, Aksay discloses an apparatus comprising: a first chamber 14 connected to a first gas line (column 11, lines 30-32) and adapted to flow a first gas (drying air) inside the first chamber 14 capable of generating a chamber-product (drying air and dry product) at first chamber temperature (column 11, lines 64-68); a gas-solid separator 18 connected to the first chamber 14 (see Figure 1), wherein the gas-solid separator 18 can receive the chamber-product from the first chamber 14 and separate the chamber-product into solid particles (dry product) and a side product (exhausted drying air) 19 (column 11, lines 38-39); a second chamber (furnace) 22 capable of receiving the dry product mixed with air in the furnace, wherein a final reaction product is obtained from a reaction of the dry product with the furnace atmosphere at a temperature higher than that of the first chamber (column 11, lines 39-43).
Regarding claim 19, Aksay discloses that the first chamber temperature is 125 to 375 °C (column 11, lines 54-68) and the second chamber temperature is 300-450 °C (column 11, lines 39-43).
Regarding claim 20, Aksay discloses an apparatus comprising: a first chamber 14 connected to a solution 26 via a chamber inlet and first gas line via a gas inlet (column 11, lines 30-32) and adapted to flow a first gas (drying air) inside the first chamber 14 capable of generating a chamber-product (drying air and dry product) at first chamber temperature (column 11, lines 64-68); a gas-solid separator 18 connected to the first chamber 14 (see Figure 1), wherein the gas-solid separator 18 can receive the chamber-product from the first chamber 14 and separate the chamber-product into solid particles (dry product) and a side product (exhausted drying air) 19 (column 11, lines 38-39); a second chamber (furnace) 22 capable of receiving the dry product via a reactor inlet and air via a reactor gas inlet, wherein a final reaction product is obtained from a reaction of the dry product with the furnace atmosphere at a temperature higher than that of the first chamber (column 11, lines 39-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aksay as applied to claims 1 and 16, respectively.
Aksay discloses a first separator connected to the first chamber but not a second separator connected to the second chamber. Mere duplication of parts is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate the separator of Aksay for the second chamber to separate solids and gases as designed for the first chamber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725